DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 45-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse to the invention of Group I (claims 21-44) in the reply filed on 07/05/2022. 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-44 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.

Regarding claims 21 and 41, while there is written description support for applying a first potential difference across the positive electrode and the negative electrode of an electrochemical cell, there appears to be insufficient written description support for the full scope of the recited limitation “applying a first potential difference across an electrochemical cell,” which includes applying a potential difference other than across the positive electrode and the negative electrode.

Further, while there is written description support for, there appears to be insufficient written description support for the full scope of the recited limitations of the electrodes comprising electroactive species which includes the electrodes comprising electroactive species other than redox electroactive species.

Further, while there is written description support for a method of treating a gas stream comprising application of a first potential difference to cause a reduction of the first electroactive species and bonding of the reduced first electroactive species to a target species, wherein the target species comprises carbon dioxide, and the first electroactive species comprises a polyanthraquinone; there appears to be insufficient written description support for the full scope of the claim that includes application of a first potential difference to cause an oxidation of the first electroactive species, bonding of the oxidized first electroactive species to a target species target species other than carbon dioxide, and the first electroactive species comprises a species other than polyanthraquinone.

The applicants’ disclosure describes only a method for treating a gas stream comprising carbon dioxide using polyanthraquinone as the first electroactive species. There are no details available in the disclosure about treating any target species other than carbon dioxide and about using any electroactive species other than polyanthraquinone (Examples 6 and 7 on pages 25-28). A determination about the applicants’ possession of a generalized method for treating any target species other than carbon dioxide and about using any electroactive species other than polyanthraquinone would depend a lot on a determination of the predictability of the art. 

The Dubois reference throws some light on the predictability of the art. For example, the Dubois reference teaches that several classes of potential carriers having similar characteristics were selected for evaluation, as represented by structures 1-4 shown on page 103. Dubois further teaches that out of the large number of potential redox active species having similar characteristics tried by Dubois, while some were found suitable, others having similar characteristics were found unsuitable thus teaching unpredictability of the art. Dubois further teaches on page 106 that complexes such as 3 appeared to be very promising on the basis of cyclic voltammetry experiments. However, when these complexes are carried through a cycle such as that shown in Scheme I, they reduce CO2 rather than bind and release CO2. Other compounds which have looked promising by cyclic voltammetry are unstable in the reduced form and undergo irreversible decomposition, thus teaching unpredictability of the art. The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005) (see MPEP 2163 II (A)(3)(a)(ii)).
	

Claims 22-40 are rejected, because they depend from the rejected claim 21.

Claims 42-44 are rejected, because they depend from the rejected claim 41.

Claims 21-44 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for treating a gas stream comprising a target species using a first electroactive species, wherein the target species comprises an aprotic acidic gas, carbon dioxide, sulfur dioxide, a borane, or a combination thereof (see paragraph 0049 of the published application ), and the first electroactive species is a redox active species selected from the group consisting of polyanthraquinone, thiolates, bipyridines, and a combination thereof (see paragraph 0031- 0033 of the published application), does not reasonably provide enablement for the full scope of the recited limitation of treating a gas stream comprising any target species, and using any first electroactive species.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:

(A) The breadth of the claims;

(B) The nature of the invention;

(C) The state of the prior art;

(D) The level of one of ordinary skill;

(E) The level of predictability in the art;

(F) The amount of direction provided by the inventor;

(G) The existence of working examples; and

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The broadest reasonable interpretation of claim 21 encompasses treating a gas stream comprising any target species and any first electroactive species. The applicants’ disclosure describe only a method for treating a gas stream comprising carbon dioxide by applying a first potential difference across an electrochemical cell, the electrochemical cell comprising a porous negative electrode comprising polyanthraquinone as the first electroactive species. There are no details available in the disclosure about treating any target species other than carbon dioxide and about using any electroactive species other than polyanthraquinone (Examples 6 and 7 on pages 25-28). A determination about the applicants’ possession of a generalized method for treating any target species other than carbon dioxide and about using any electroactive species other than polyanthraquinone would depend a lot on a determination of the predictability of the art. 

The Dubois reference throws some light on the predictability of the art. For example, the Dubois reference teaches that several classes of potential carriers having similar characteristics were selected for evaluation, as represented by structures 1-4 shown on page 103. Dubois further teaches that out of the large number of potential redox active species having similar characteristics tried by Dubois, while some were found suitable, others having similar characteristics were found unsuitable thus teaching unpredictability of the art. Dubois further teaches on page 106 that complexes such as 3 appeared to be very promising on the basis of cyclic voltammetry experiments. However, when these complexes are carried through a cycle such as that shown in Scheme I, they reduce CO2 rather than bind and release CO2. Other compounds which have looked promising by cyclic voltammetry are unstable in the reduced form and undergo irreversible decomposition, thus teaching unpredictability of the art.

Since the examples in the specification describe only one target species, i.e., carbon dioxide, and one first electroactive species, i.e., polyanthraquinone, and the art is unpredictable, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 17. Thus the full scope of claim 17 is not enabled.

Claims 22-40 are rejected, because they depend from the rejected claim 21.

Claims 42-44 are rejected, because they depend from the rejected claim 41.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 21 and 41, it is unclear if the limitation “applying a first potential difference across an electrochemical cell” means applying a first potential difference across the at least one porous negative electrode and the positive electrode, or it has some other meaning.

Regarding claim 24, it is unclear if the limitation “applying a second potential difference across the electrochemical cell” means applying a first potential difference across the at least one porous negative electrode and the positive electrode, or it has some other meaning.

Regarding claim 25, since the element “first electroactive species” has been already introduced in claim 21, subsequent mention of the element must be preceded by a definite article, such as “the" or “said” to avoid ambiguity that the element recited a second time is same or different. 

Claims 22-40 are rejected, because they depend from the rejected claim 21.

Claims 42-44 are rejected, because they depend from the rejected claim 41.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-38 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al, “Electrochemical Concentration of CO2 Using Redox Active COz2 Carrier Molecules,” Abstracts of Papers of The American Chemical Society 198: 36-Inor. Amer Chemical Soc. (Sep 10, 1989) (hereinafter called Dubois), in view of Simpson et al, "Reactivity of Carbon Dioxide with Quinones,” Electrochimica Acta, Volume 35, Issue 9, 1990, pages 1399-1403 (hereinafter called Simpson), Song et al, “Polyanthraquinone as a Reliable Organic Electrode for Stable and Fast Lithium Storage,” Angew. Chem. Inherent. Ed. 2015, 54, 13947 — 13951 (hereinafter called Song), and US patent no. 3,206,333 (hereinafter called Ehrenfeld).

Regarding claims 21-38, Dubois discloses a method of treating a gas stream, the method comprising: providing an electrochemical cell comprising a negative electrode placed in an acetonitrile solution (see page 97, 1° paragraph) of a first electroactive species R+O-/RO-; a positive electrode in an acetonitrile solution (see page 97, 1* paragraph) of a second electroactive species ROCO2-/R=OCO2-; and a separator positioned between the negative electrode and the positive electrode (see Fig. 1 on page 99 and Scheme 1 on page 106; and the paragraph spanning pages 104 and 105); applying a first potential difference across an electrochemical cell, and applying a second potential difference across the electrochemical cell to release CO2 (the target species) to produce a CO2 (target species) rich gas stream (see Fig. 1, Scheme 1, and page 104, last paragraph).

Since Dubois further discloses that of the four classes of compounds evaluated, only the quinones were found to be capable of concentrating CO2 (see page 107, 1“ paragraph), one of ordinary skill in the art would have been motivated to evaluate different members of the quinone family. 

Dubois does not disclose that the negative electrode is a porous negative electrode comprising polyanthraquinone as the first electroactive species, and that the positive electrode comprises a second electroactive species.

Simpson conducted experiments to determine the reactivity of different quinones (1,4- benzoquinone (BQ); 1,4-anthraquinone (AQ); 1,4-napthoquinone (NQ); tetramethyl-1 ,4- benzoquinone (duroquinone, DQ); and 2,6-dimethyl-1,4-benzoquinone (DMQ)) with CO2 (see page 1400, 1* paragraph). Simpson found that out of the five quinones studied, 1,4- anthraquinone (AQ) had the second highest rate constant for reactivity with CO2 (see page 1400, 3° paragraph). Simpson further teaches that reactivity of 1,4-anthraquinone (AQ) with CO2 occurs at unusually low potential (see the Conclusion section on page 1403). Simpson further discloses that quinones can be immobilized in electrodes (see page 1399, 2"¢ column 1, 2" last paragraph). 

Song teaches that organic electrode materials like polyanthraquinones have promising electrochemical performance and distinct advantages in sustainability and environmental friendliness (see page 13947, 2" column, 2™ paragraph). Song further teaches that polyanthraquinone has high electroactivity and exceptional comprehensive performance, superior to that of all previously reported organic electrodes (see page 13948, 1st column, 2" paragraph), and high redox reversibility (see page 13950, 1st column, 3rd paragraph). Song further teaches that dissolved quinone-based monomers like anthraquinone have lower charge/discharge stability and poorer cycle life compared with using solid polyanthraquinone electrodes (see page 13948, 1° column, 1° and 2" paragraphs). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Dubois by using the negative electrode comprise polyanthraquinone as taught by Song instead of using the glassy carbon negative electrode and dissolved quinone-based monomers as taught by Dubois. The person with ordinary skill in the art would have been motivated to make this modification, because Simpson teaches that anthraquinone (AQ) has a high rate constant for reactivity with CO2 (see page 1400, 3rd paragraph) and that the reactivity of 1,4- anthraquinone (AQ) with CO2 occurs at unusually low potential (see the Conclusion section on page 1403); and Song teaches that dissolved quinone-based monomers like anthraquinone have lower charge/discharge stability and poorer cycle life compared with using solid polyanthraquinone electrodes, and polyanthraquinone has high electroactivity and exceptional comprehensive performance, and high redox reversibility (see page 13948, 1 column, 1% and 2" paragraphs; and page 13950, 1* column, 3 paragraph). 

Dubois in view of Simpson and Song does not explicitly teach that the negative electrode is a porous electrode.

Ehrenveld is cited to show that it was known in the art that reaction rates in an electrochemical structure depend on the porosity of the electrodes, thus teaching that porosity is a result-effective variable. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Dubois in view of Simpson and Song by using porous electrodes as taught by Ehrenveld. It has been held by the courts that modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e., the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B).

Regarding claims 41-44, Dubois discloses a method of treating a gas stream, the method comprising: providing an electrochemical cell comprising a negative electrode placed in an acetonitrile solution (see page 97, 1° paragraph) of a first electroactive species R+O-/RO-; a positive electrode in an acetonitrile solution (see page 97, 1* paragraph) of a second electroactive species ROCO2-/R=OCO2-; and a separator positioned between the negative electrode and the positive electrode (see Fig. 1 on page 99 and Scheme 1 on page 106; and the paragraph spanning pages 104 and 105); applying a first potential difference across an electrochemical cell, and applying a second potential difference across the electrochemical cell to release CO2 (the target species) to produce a CO2 (target species) rich gas stream (see Fig. 1, Scheme 1, and page 104, last paragraph). Dubois further discloses that the concentration of CO2 (the target species) in the gas stream introduced to the electrochemical cell is 340 ppm (see page 95, 3rd paragraph). 

Since Dubois further discloses that of the four classes of compounds evaluated, only the quinones were found to be capable of concentrating CO2 (see page 107, 1“ paragraph), one of ordinary skill in the art would have been motivated to evaluate different members of the quinone family. 

Dubois does not disclose that the negative electrode is a porous negative electrode comprising polyanthraquinone as the first electroactive species, and that the positive electrode comprises a second electroactive species.

Simpson conducted experiments to determine the reactivity of different quinones (1,4- benzoquinone (BQ); 1,4-anthraquinone (AQ); 1,4-napthoquinone (NQ); tetramethyl-1 ,4- benzoquinone (duroquinone, DQ); and 2,6-dimethyl-1,4-benzoquinone (DMQ)) with CO2 (see page 1400, 1* paragraph). Simpson found that out of the five quinones studied, 1,4- anthraquinone (AQ) had the second highest rate constant for reactivity with CO2 (see page 1400, 3° paragraph). Simpson further teaches that reactivity of 1,4-anthraquinone (AQ) with CO2 occurs at unusually low potential (see the Conclusion section on page 1403). Simpson further discloses that quinones can be immobilized in electrodes (see page 1399, 2"¢ column 1, 2" last paragraph). 

Song teaches that organic electrode materials like polyanthraquinones have promising electrochemical performance and distinct advantages in sustainability and environmental friendliness (see page 13947, 2" column, 2™ paragraph). Song further teaches that polyanthraquinone has high electroactivity and exceptional comprehensive performance, superior to that of all previously reported organic electrodes (see page 13948, 1st column, 2" paragraph), and high redox reversibility (see page 13950, 1st column, 3rd paragraph). Song further teaches that dissolved quinone-based monomers like anthraquinone have lower charge/discharge stability and poorer cycle life compared with using solid polyanthraquinone electrodes (see page 13948, 1° column, 1° and 2" paragraphs). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Dubois by using the negative electrode comprise polyanthraquinone as taught by Song instead of using the glassy carbon negative electrode and dissolved quinone-based monomers as taught by Dubois. The person with ordinary skill in the art would have been motivated to make this modification, because Simpson teaches that anthraquinone (AQ) has a high rate constant for reactivity with CO2 (see page 1400, 3rd paragraph) and that the reactivity of 1,4- anthraquinone (AQ) with CO2 occurs at unusually low potential (see the Conclusion section on page 1403); and Song teaches that dissolved quinone-based monomers like anthraquinone have lower charge/discharge stability and poorer cycle life compared with using solid polyanthraquinone electrodes, and polyanthraquinone has high electroactivity and exceptional comprehensive performance, and high redox reversibility (see page 13948, 1 column, 1% and 2" paragraphs; and page 13950, 1* column, 3 paragraph). 

Dubois in view of Simpson and Song does not explicitly teach that the negative electrode is a porous electrode.

Ehrenveld is cited to show that it was known in the art that reaction rates in an electrochemical structure depend on the porosity of the electrodes, thus teaching that porosity is a result-effective variable. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Dubois in view of Simpson and Song by using porous electrodes as taught by Ehrenveld. It has been held by the courts that modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e., the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B).

Allowable Subject Matter 

Claims 39 and 40 are free of prior art as presently recited.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795